1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11    DIMENSION PROPERTIES, LLC,                    No. 2:18-cv-01865-MCE-CKD
12                     Plaintiff,
13           v.                                     RELATED CASE ORDER
14    UNITED STATES OF AMERICA, et al.,
15                     Defendants.
16
      JAMES J. SULLIVAN III, et al.,                No. 2:18-cv-03066-MCE-EFB
17
                       Plaintiffs,
18
             v.
19
      UNITED STATES OF AMERICA, et al.,
20
                       Defendants.
21

22

23          The Court received the Notice of Related Case filed on January 16, 2019.
24   Examination of the above-entitled civil actions reveals that these actions are related
25   within the meaning of Local Rule 123(a) (E.D. Cal. 1997). The actions involve the same
26   defendant and are based on the same or similar claims, the same property transaction or
27   event, similar questions of fact and the same questions of law, and would therefore
28   entail a substantial duplication of labor if heard by different judges. Accordingly, the
                                                    1
1    assignment of the matters to the same judge is likely to effect a substantial savings of
2    judicial effort and is also likely to be convenient for the parties.
3           The parties should be aware that relating the cases under Local Rule 123 merely
4    has the result that both actions are assigned to the same judge; no consolidation of the
5    action is effected. Under the regular practice of this court, related cases are generally
6    assigned to the district judge and magistrate judge to whom the first filed action was
7    assigned.
8           IT IS THEREFORE ORDERED that the action denominated 2:18-cv-03066-MCE-
9    EFB is reassigned to District Judge Morrison C. England, Jr. and Magistrate Judge
10   Carolyn K. Delaney for all further proceedings, and any dates currently set in this
11   reassigned case only are hereby VACATED. The caption on documents filed in the
12   reassigned case shall be shown as 2:18-cv-03066-MCE-CKD.
13          IT IS FURTHER ORDERED that the Clerk of the Court make appropriate
14   adjustment in the assignment of civil cases to compensate for this reassignment.
15          IT IS SO ORDERED.
16

17   DATED: January 16, 2019
18

19
                                         _______________________________________
20                                       MORRISON C. ENGLAND, JR.
                                         UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                                     2
